El Juez Asociado Señor HutohisoN,
emitió la opinión, del tribunal.
Morillo, dueño de un café, y Rodríguez, mozo, fueron convictos de tener y ofrecer a la venta leche adulterada en violación de la sección primera de la “Ley proveyendo lo necesario para castigar la adulteración de leche, y para otros fines”, aprobada el 12 de agosto de 1925 (Leyes de ese año, núm. 77, «pág. 559).
 Los apelantes especifican tres fundamentos para su apelación, así:
“Primer error. La corte cometió manifiesto error al dictar una sentencia condenatoria contra los acusados apelantes, cuando no apa-recen en la evidencia ofrecida y admitida elementos probatorios su-ficientes para sostener el delito imputado a los acusados.
“Segundo error. La corte de distrito cometió manifiesto error al dictar una sentencia condenatoria contra los acusados, cuando de existir una prueba en este caso, la misma resultaría ser manifiesta-mente incongruente con la acusación.
“Tercer error. La corte de distrito cometió manifiesto error al dictar una sentencia condenatoria en contra del acusado Antonio Morillo, cuando quedó preponderantemente probado que dicho acu-sado, en la fecha que se señala como la de la comisión del delito, no era el dueño del cafetín en donde se ocupó la leche. ’ ’
Hubo suficiente prueba al efecto de que la leche en cues-tión era tenida para la venta. No era necesario probar una *739venta. La prueba tendente a demostrar que la lecbe se tenía para el uso de los parroquianos que deseaban mezclarla con café o agregarle azúcar a la mezcla así beeba antes de to-marla, no alteró el becbo de que la lecbe se tenía para la venta. Véanse Pueblo v. Blasco, 33 D.P.R. 342; Pueblo v. Bermúdez, 35 D.P.R. 596; y Pueblo v. Lomba, 44 D.P.R. 406. La ley no bace distinción alguna entre los dueños o propietarios de depósitos de lecbe y los dueños o propietarios de cafés. Ubi lex non distingu/it, neo nos distinguere de-bemus.
 La teoría del segundo señalamiento es que los acusados no eran culpables del delito imputado sino de otro delito, o sea, del uso de leche adulterada o diluida para fines industriales en “la preparación de alimentos para el con-sumo humano.” Hubo alguna prueba tendente a demostrar que Morillo vendía lecbe tan sólo después de mezclarla con café. Asumiendo para los fines de la argumentación que la lecbe así vendida podría decirse que se usaba “para fines industriales” dentro del significado de la ley, el alegato de los apelantes deja de convencernos de que Morillo no era también culpable de tener lecbe a la venta, según resolvió la corte de distrito. Sin perjuicio de dar consideración ulterior a la cuestión, si es que puede presentarse prueba más fuerte en cualquier caso futuro, convenimos con la corte de distrito en que la lecbe se tiene para la venta ora la supuesta venta sea una de la lecbe solamente o de ésta después de haber sido mezclada con café.
La cuestión relativa a si Morillo era dueño del estable-cimiento al tiempo de cometerse el delito era una de hecho y no podemos convenir con el letrado de los apelantes res-pecto a la supuesta preponderancia de prueba sobre este punto.
La única duda que hemos abrigado ha sido en torno a si un mozo de un restaurante cuando no se demuestra una venta efectiva o una oferta de venta por parte suya puede ser convicto de tener a la venta la lecbe así tenida por el *740dueño o propietario del establecimiento. Aunque esta cues-tión no lia sido discutida en el alegato, nos sentimos incli-nados a dar al acusado Rodríguez el beneficio de nuestra propia duda sobre el particular.

La sentencia apelada debe ser revocada en lo que a Ro-drigues concierne y confirmada en cuanto a todos los demás aspectos.

El Juez Presidente Señor del Toro no intervino.